UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6291



NATHANIEL C. RILEY, II,

                                           Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; CHARLIE CONDON, At-
torney General of the State of South Carolina,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge. (CA-99-728-9-20-RB)


Submitted:   July 13, 2000                 Decided:    July 21, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathaniel C. Riley, II, Appellant Pro Se.      Donald John Zelenka,
Chief Deputy Attorney General, Columbia,       South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nathaniel C. Riley, II, seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000).       We have reviewed the record and the

district   court’s   opinion   accepting   the   recommendation   of   the

magistrate judge and find no reversible error.          Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       See Riley v. South Carolina, No.

CA-99-728-9-20-RB (D.S.C. Jan. 28, 2000).        In light of this dispo-

sition, we deny Riley’s “Motion to Vacate.”       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                              DISMISSED




                                   2